— On the court’s own motion, its order dated November 10, 1980 is amended (resettled) to comply with this court’s decision also dated November 10, 1980 (78 AD2d 871), by striking from said order its decretal paragraph and by substituting the following: “ordered that the order and judgment appealed from is hereby modified, on the law, by (1) deleting (a) the fourth and fifth decretal paragraphs and (b) from the second decretal paragraph thereof, everything beginning with the words ‘and without prejudice’ and substituting therefor the words ‘with prejudice’, (2) adding thereto a provision granting judgment to the plaintiff against all the defendants in the sum of $35,000, with interest from October 29, 1975; and, as so modified, order and judgment unanimously affirmed, without costs and disbursements,' and the action is hereby remitted to Special Term for entry of an appropriate amended judgment.” Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.